
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


IRON MOUNTAIN INCORPORATED
DIRECTORS DEFERRED COMPENSATION PLAN

ARTICLE 1
PURPOSE; EFFECTIVE DATE

        1.1.    Adoption of Plan.    Iron Mountain Incorporated (the "Company")
hereby adopts a deferred compensation plan known as the Iron Mountain
Incorporated Directors Deferred Compensation Plan (the "Plan"), effective
March 1, 2008 (the "Effective Date").

        1.2.    Purpose.    This Plan is unfunded and is maintained for the
purpose of providing deferred compensation to non-employee directors of the
Company.

ARTICLE 2
DEFINITIONS

        Wherever the following terms are used in this Plan, they shall have the
meaning specified below.

        2.1.  "Account" means one or more separate, unfunded bookkeeping
account(s) established under this Plan for each Participant.

        2.2.  "Accounting Date" means December 31, and any other date that the
Committee designates.

        2.3.  "Beneficiary" means the person or entity determined to be a
Participant's beneficiary pursuant to Section 7.1.

        2.4.  "Beneficiary Designation Form" means a beneficiary designation
form approved by the Committee for use by a Participant under the Plan.

        2.5.  "Board" means the Board of Directors of the Company.

        2.6.  "Claimant" has the meaning set forth in Section 8.1.

        2.7.  "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.8.  "Committee" has the meaning set forth in Section 3.1.

        2.9.  "Common Stock" means the Company's outstanding Common Stock, $0.01
par value per share.

        2.10.  "Company" has the meaning set forth in Section 1.1.

        2.11.  "Deferral Form" means any election form approved by the Committee
for use by a Participant to elect a deferral under Section 5.1 of this Plan.

        2.12.  "Deferred Compensation" has the meaning set forth in Section 5.3.

        2.13.  "Disability" means total disability, as determined by the Social
Security Administration.

        2.14.  "Effective Date" has the meaning set forth in Section 1.1.

        2.15.  "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time.

        2.16.  "Fair Market Value" means "Fair Market Value" as that term is
defined in the Iron Mountain Incorporated 2003 Stock Incentive Plan, as amended,
or any successor thereto.

        2.17.  "Fees" means any annual or chairperson retainer or any meeting
fees of a Participant that, but for deferral hereunder, would be payable in
cash.

--------------------------------------------------------------------------------



        2.18.  "Participant" means a member of the Board of the Company who is
eligible to participate pursuant to Section 4.1.

        2.19.  "Plan" means this Iron Mountain Incorporated Directors Deferred
Compensation Plan, as amended from time to time.

        2.20.  "Plan Year" means the calendar year; provided, however, that the
first Plan Year shall commence as of the Effective Date and end December 31,
2008.

        2.21.  "Rabbi Trust" has the meaning set forth in Section 9.2.

        2.22.  "Separation from Service" means ceasing to perform services for
the Company, all within the meaning of Treas. Reg. § 1.409A-1(h), including
Treas. Reg. § 1.409A-1(h)(5), and any successor thereto.

        2.23.  "Specified Employee" means a "specified employee" within the
meaning of Treas. Reg. § 1.409A-1(i), or any successor thereto, using each
December 31 as the specified employee identification date.

        2.24.  "Subsidiary" means any corporation, company, partnership or other
form of business organization of which the Company owns, directly or indirectly
through an unbroken chain ownership, fifty percent or more of the total combined
voting power of all classes of stock or other form of equity ownership.

        2.25.  "Unforseeable Emergency" means a severe financial hardship to a
Participant, or the Participant's spouse, Beneficiary or dependent, within the
meaning of Treas. Reg. § 1.409A-3(i)(3), or any successor thereto, and relevant
guidance thereunder.

ARTICLE 3
ADMINISTRATION

        3.1.    Administration.    The Plan shall be administered by a committee
consisting of the Chair of the Compensation Committee of the Board and the
Executive Vice President, Human Resources (the "Committee"). The Board shall
have discretionary authority to appoint (including in the event of a vacancy)
and remove members of the Committee, or it may substitute itself or any other
committee or subcommittee of the Board to serve as the Committee. All references
in the Plan to the "Committee" shall be understood to refer to the Committee,
the Board or any other committee or subcommittee, as applicable and designated
by the Board as the administrator of the Plan.

        The Committee shall select one of its members as Chairman and shall hold
meetings at such times and places as it may determine. If the Committee has more
than two members, a majority of the Committee shall constitute a quorum, and
acts of the Committee at which a quorum is present, or acts reduced to or
approved in writing by all the members of the Committee, shall be the valid acts
of the Committee.

        The Committee is authorized to interpret and construe any provision of
this Plan, to determine eligibility and benefits under this Plan, to prescribe,
amend and rescind rules and regulations relating to this Plan, to adopt such
forms as it may deem appropriate for the administration of this Plan, to provide
for conditions and assurances deemed necessary or advisable to protect the
interests of the Company or a Subsidiary and to make all other determinations
necessary or advisable for the administration of this Plan, but only to the
extent not contrary to the express provisions of this Plan. The Committee shall
be responsible for the day-to-day administration of this Plan. Determinations,
interpretations or other actions made or taken by the Committee under this Plan
shall be final and binding for all purposes and upon all persons.

2

--------------------------------------------------------------------------------



        A member of the Committee who is a Participant under the Plan shall not
vote on any question relating exclusively to himself.

        3.2.    Cost.    All expenses and costs incurred in the administration
and operation of this Plan shall be borne by the Company, except to the extent
funded by Participant deferrals of compensation in accordance with Article 5.

ARTICLE 4
ELIGIBILITY AND PARTICIPATION

        4.1.    Eligibility to Participate.    Each member of the Board who is
not an employee of the Company or any subsidiary thereof shall be eligible to
participate in the Plan as of the Effective Date. Each new member of the Board
who is not an employee of the Company or any subsidiary thereof shall become
eligible to participate in the Plan as of the date of his appointment or
election.

ARTICLE 5
DEFERRAL CONTRIBUTIONS

        5.1.    Election to Defer Payment.    

        (a)    In general.    A Participant may irrevocably elect to defer the
payment to him by the Company of from five to 100 percent (in one percent
increments) of any Fees by notice to the Committee on a Deferral Form received
by the Committee or its designee. No deferral shall be effective unless the
Participant has completed and returned a Deferral Form on or prior to
November 30 (or such other date not later than December 31 that the Committee
may specify) of the year prior to the Plan Year in which the Fees are earned.

        (b)    New Participant.    Notwithstanding Section 5.1(a), a person who
first becomes eligible to participate in the Plan after the beginning of a Plan
Year shall be entitled to make an election to defer payment within thirty days
after the date he becomes eligible to participate in the Plan. Any election
shall be applicable solely to Fees related to services performed subsequent to
the date that the election is filed; provided, however, that no portion of any
retainer fee may be deferred for the quarter in which such election is made. A
Participant shall not be entitled to make an election under this Section 5.1(b)
in the event he is a participant in any other nonqualified deferred compensation
plan of the same category that is maintained by the Company or any Subsidiary
and that is required to be aggregated for purposes of Section 409A of the Code
and regulations issued thereunder.

        (c)    Special rule applicable at the Effective Date.    With respect to
a person who is a director on the Effective Date of the Plan and who files his
initial election no later than March 30, 2008, a Participant may elect to defer
Fees consisting of meeting fees for meetings occurring on or after March 1, 2008
(and after such election) and retainer fees related to services performed on or
after April 1, 2008.

        5.2.    Irrevocability of Elections.    An election described in
Section 5.1(a) shall become irrevocable as of December 31 preceding the Plan
Year to which it relates (or such earlier date as the Committee may specify). An
election described in Section 5.1(b) shall become irrevocable as of the date
such election is provided to the Committee. Notwithstanding the foregoing, an
election described in Section 5.1 may be cancelled if the Committee determines
that such cancellation should be permitted due to an Unforeseeable Emergency, to
the extent permitted under Treas. Reg. § 1.409A-3(j)(4)(viii), or any successor
thereto.

        5.3.    Terms of Deferral.    A Participant's election to defer payment
of any portion of his Fees shall provide for deferral of payment until the
Participant's Disability or Separation from Service or such earlier date as the
Participant may specify on a Deferral Form or in such other manner as shall be

3

--------------------------------------------------------------------------------




satisfactory to the Committee. Amounts that a Participant has elected to defer
are hereinafter referred to as "Deferred Compensation." Upon a Participant's
Disability or Separation from Service or upon such earlier date as the
Participant may have specified, payment of his Deferred Compensation shall be
made as provided in Section 6.1.

        5.4.    Deferred Compensation Always Fully Vested.    The amount of a
Participant's Deferred Compensation shall always be and remain fully vested and
nonforfeitable by him.

        5.5.    Credits and Adjustments to Account.    The Participant's Account
shall be credited in the amount of all compensation deferred pursuant to the
Participant's election in accordance with this Plan. The Participant's Account
shall be reduced by the amount of any distributions to the Participant from this
Plan. Pursuant to procedures established by the Committee, each Participant's
Account shall be adjusted as of each Accounting Date to reflect the earnings or
losses of any hypothetical investment media as may be designated by the
Committee.

        5.6.    Investments.    

        (a)    In general.    Unless the Committee in its discretion designates
one or more different investment media in which Accounts shall be hypothetically
invested, all Accounts shall be hypothetically invested in whole shares of
Common Stock of the Company. Cash representing that portion of a fractional
share of Common Stock shall be credited to the Participant's Account and may be
aggregated with additional compensation deferred for purposes of a future
hypothetical investment.

        (b)    Timing.    

(1)Hypothetical Acquisitions.    As long as the Company maintains a Rabbi Trust,
the Company shall remit compensation deferred under this Plan to the trustee of
the Rabbi Trust on a quarterly basis. The trustee shall acquire shares of Common
Stock as soon as practicable following its receipt of such cash. In general, it
is contemplated that the Company shall remit compensation deferred to the
trustee at the same time it remits a cash payment of Fees to any member of the
Board who is eligible for but does not otherwise elect to participate in the
Plan, or within ten business days following the close of a calendar quarter if
no such cash payment is issued. If no Rabbi Trust is maintained, the
compensation deferred under this Plan shall be treated as hypothetically
invested in Common Stock as of the date specified in the preceding sentence and
calculated using the Fair Market Value of the Common Stock on the date in
question.

(2)Hypothetical Dispositions.    As long as the Company maintains a Rabbi Trust
and with respect to any distribution paid hereunder: (i) in cash, the
distribution shall consist of the net proceeds of any sale of Common Stock held
by the trustee; and (ii) in stock, the distribution shall consist of shares of
Common Stock. If the Company does not maintain a Rabbi Trust and with respect to
any distribution paid hereunder: (i) in cash, the distribution shall consist of
cash equal to the Fair Market Value of the Common Stock of the Company
hypothetically held for the Participant as of the day preceding the distribution
date; and (ii) in stock, the distribution shall consist of shares of Common
Stock. In each case, the Participant shall also receive, in cash, any other cash
allocated to the Participant's Account.

        (c)    Investment Direction.    In the event investment media other than
Common Stock are made available, the Committee may provide Participants and
Beneficiaries the opportunity to determine how their Accounts will be deemed to
be hypothetically invested from among the available investment options, and may
permit changes in those investment directions at whatever frequency it deems
appropriate and within whatever limitations are applicable to any investment
option. If any Participant or Beneficiary makes an investment selection, the
Committee (or in the

4

--------------------------------------------------------------------------------



event of the establishment of a trust hereunder, the trustee of such trust) may
follow such investment selection but neither shall be legally bound to do so.

ARTICLE 6
TIMING AND METHOD OF PAYMENT

        6.1.    Payout of Deferred Compensation.    

        (a)   Each Participant shall specify, on a Deferral Form or in such
other manner as shall be approved by and received by the Committee or its
designee, the commencement date for payments of the Participant's Deferred
Compensation and earnings thereon with respect to a Plan Year and the form of
payment with respect thereto. With the Committee's permission, the commencement
date of any payment may be superseded by a later election completed by the
Participant, but any later election will be disregarded in its entirety unless:
(a) received by the Committee more than twelve months before the commencement
date for payments pursuant to the original election; and (b) the later election
postpones for a period of not less than five years the payment of each such
deferred amount.

        (b)   The following are the available choices for the commencement date
of payments:

(1)During the second calendar month following the date of the Participant's
Disability or other Separation from Service; or

(2)A date specified by the Participant, provided that if the Participant's
Disability or other Separation from Service occurs before such date, payments
shall be made in accordance with Section 6.1(b)(1).


        (c)   The following are the available choices for the form of payment of
a Participant's Account with respect to a particular Plan Year's Deferred
Compensation and earnings thereon:

(1)A single lump sum in cash or in Common Stock; or

(2)Substantially equal annual installments in cash or in Common Stock over a
period of either five or ten years. Installment payments are not available if
the payout is made upon the Participant's Disability or other Separation from
Service.

A Participant's Disability or other Separation from Service shall not cause any
acceleration of his receipt of installment payments that are then in the course
of payment. In all events, cash allocated to a Participant's Account as a result
of a failure to purchase fractional shares of Common Stock shall be distributed
in cash.

        (d)   To the extent necessary, the Committee shall allocate earnings and
losses among the portions of an Account attributable to deferrals in different
years, and may do so by any method the Committee deems reasonable.

        6.2.    Delay in Payment.    No payment shall be made to any Participant
hereunder if the Company informs the Committee: (a) that the Company reasonably
anticipates that such payment would cause the Company's federal tax deduction
with respect to that payment to be limited or eliminated by virtue of the
application of Section 162(m) of the Code; (b) that the Company reasonably
anticipates that the making of the payment will jeopardize its ability to
continue in business as a going concern; or (c) that the Company reasonably
anticipates that the payment will violate federal securities or other applicable
laws. Any payment that is delayed pursuant to this Section 6.2 shall be made on
the date thirty days after the Committee determines that the event or condition
that caused the delay has ceased to be applicable. The provisions of this
Section shall be interpreted and applied in light of the rules permitting the
delay of payments found in Treas. Reg. § 1.409A-2(b)(7) and Treas. Reg.
§ 1.409A-3(d), or any successors thereto.

5

--------------------------------------------------------------------------------



        6.3.    Delayed Payment to Specified Employees.    Any payment to a
Participant who is a Specified Employee as of the date of his or her Separation
from Service (other than by reason of Disability) shall be made during the
seventh month after the date of the Participant's Separation from Service rather
than on any earlier date prescribed by Section 6.1(b)(1). This Section 6.3 shall
be applied in accordance with Treas. Reg. § 1.409A-3(i)(2), including the last
sentence of Treas. Reg. § 1.409A-3(i)(2)(i), and of any successors thereto.

        6.4.    Death Before Payments Commence or are Completed.    If a
Participant dies while employed or while receiving installment payments, the
entire remaining value of his Account shall be paid during the second calendar
month following the Participant's death to the Participant's designated
Beneficiary in a single lump sum in cash or in Common Stock (and cash in lieu of
fractional shares), as determined at the Participant's election pursuant to
Section 6.1(c).

        6.5.    Change of Control Provisions.    In its discretion, the
Committee may cause accelerated payment to be made in connection with a change
in control event as permitted by Treas. Reg. § 1.409A-3(j)(4)(ix)(B), or any
successor thereto.

        6.6.    Unforeseeable Emergency.    Payment of all or a portion of the
Account of a Participant may be made, in the discretion of the Committee, if the
Participant applies for such distribution on account of an Unforeseeable
Emergency and the Committee determines that the conditions of Treas. Reg.
§ 1.409A-3(i)(3), or any successor thereto for payment upon an Unforeseeable
Emergency have been met; provided, however, that the amount of any such
distribution shall be limited to the amount reasonably necessary to satisfy the
emergency need, including amounts necessary to pay taxes or penalties reasonably
anticipated to result from the distribution.

ARTICLE 7
PAYMENTS TO OTHERS

        7.1.    Beneficiaries.    A Participant may designate the Beneficiary to
whom any unpaid benefit under this Plan may be paid by submitting a completed
Beneficiary Designation Form to the Committee or its designee. The Participant
may designate a successor Beneficiary to receive any remaining amounts in
satisfaction of the unpaid benefit under this Plan in the event of the primary
Beneficiary's death. In the event of any inconsistency between Beneficiary
Designation Forms, the last Beneficiary Designation Form received by the
Committee or its designee shall govern. A beneficiary designation may be changed
without the consent of any prior Beneficiary. If the Participant did not submit
a Beneficiary Designation Form to the Committee, or no designated Beneficiary
survives the Participant, the Participant's Beneficiary shall be the
Participant's estate.

        7.2.    Payments to Others.    If the Committee shall find that the
Participant or the Participant's Beneficiary is unable to care for his affairs
because of illness or accident or is unable to execute a proper receipt for
payment of any amount payable under this Plan, the Committee may make payment to
a relative or to the proper person for the benefit of the Participant or the
Participant's Beneficiary. To the extent permitted by law, the payment to a
person in accordance with this Section 7.2 shall fully discharge the Company's
obligation to pay any amount due under this Plan. The decision of the Committee
shall in each case be binding upon all persons in interest and neither the
Company nor the Committee shall be under any duty to see to the proper
application of the funds.

        7.3.    Nonassignability.    During the Participant's lifetime, any
payment under this Plan shall be made only to the Participant. No benefit,
payment, sum or other interest under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, hypothecation,
encumbrance or charge or claims of alimony or spousal support, and any attempt
by a Participant or any Beneficiary under this Plan to do so shall be void. No
benefit, payment, sum or other interest under this Plan shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of a Participant or Beneficiary entitled thereto, or be subject to any lien,
directly,

6

--------------------------------------------------------------------------------




by operation or law or otherwise, including execution, levy, garnishment,
attachment, pledge and bankruptcy.

ARTICLE 8
CLAIMS PROCEDURE

        8.1.    Filing a Claim.    It is not necessary that a Participant or
Beneficiary (a "Claimant") make a formal claim in order for benefits to be paid
under this Plan. However, if a Claimant wishes to file a claim for benefits such
claim shall be made by filing a request for the payment of benefits under this
Plan with the Committee.

        8.2.    Denial of Claim.    If a claim is wholly or partially denied by
the Committee, the Committee shall furnish the Claimant with written notice of
the denial within a reasonable period of time not to exceed thirty days after
the date the original claim was filed unless special circumstances require an
extension (of up to ninety days) of time for processing the claim. In the event
that the decision is not furnished within such time, the claim shall be deemed
denied. The notice of denial shall set forth in a manner calculated to be
understood by the Claimant:

        (a)   The specific reasons for denial;

        (b)   Specific reference to pertinent Plan provisions on which the
denial is based;

        (c)   A description of any additional information needed to perfect the
claim and an explanation of why such information is necessary; and

        (d)   An explanation of the Plan's claims procedure.

        8.3.    Review Procedure.    The Claimant, or the duly authorized
representative of any Claimant, may:

        (a)   Request a review by the Committee upon written application to it;

        (b)   Review pertinent documents; and

        (c)   Submit issues and comments in writing.

        A Claimant may request a review of a denied claim by filing an
application with the Committee at any time within sixty days after receipt by
the Claimant of notice of denial of a claim.

        8.4.    Decision on Review.    The decision on review shall be made by
the Committee, which may, in its discretion, hold a hearing on a denied claim.
The Committee shall issue a decision on such review within sixty days after
receipt of an application for review unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible but not later than ninety days after receipt of a request for
review. In the event that the decision is not furnished within such time, the
claim shall be deemed denied. If such an extension of time for review is
required, notice of the extension shall be furnished to the Claimant prior to
commencement of the extension.

        The decision shall be in writing and shall include specific reasons for
the decision written in a manner calculated to be understood by the Claimant and
specific reference to the pertinent provisions of the Plan on which the decision
is based. The decision shall also include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant's claim.

        8.5.    Authority to Resolve Claims.    The Committee shall have
discretionary authority to interpret and apply the provisions of the Plan with
respect to, and to make any factual determination in connection with, any
benefit claim.

7

--------------------------------------------------------------------------------



ARTICLE 9
FUNDING

        9.1.    Plan Unfunded.    The Plan constitutes a mere promise by the
Company to make benefit payments to Participants and Beneficiaries in accordance
with the terms hereof, and Participants and Beneficiaries shall have only the
status of general unsecured creditors of the Company. Any amounts payable under
the Plan shall be paid out of the general assets of the Company and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Company.

        9.2.    Rabbi Trust.    The Company shall create a grantor trust to pay
its obligations hereunder (a so-called "Rabbi Trust"), the assets of which shall
be treated, for all purposes, as the assets of the Company. The terms of any
such trust shall generally conform to the terms of the model trust described in
Revenue Procedure 92-64, or any successor guidance. In the event the trustee of
the trust is unable or unwilling to make payments directly to Participants and
Beneficiaries and such trustee remits payments to the Company for delivery to
Participants and Beneficiaries, the Company shall promptly remit such amount,
less applicable income and other taxes required to be withheld, to the
Participant or Beneficiary.

ARTICLE 10
MISCELLANEOUS

        10.1.    Revocation or Modification.    The Company hereby reserves the
right to amend, modify, revoke or terminate this Plan by resolution of the Board
at any time or from time to time, but no such action, without a Participant's
consent, shall impair a Participant's right with respect to any existing Account
balance or compensation deferred as of the date of such amendment, modification,
revocation or termination of this Plan.

        10.2.    Compliance with Section 409A.    It is the intention of the
Company that no payment or entitlement pursuant to this Plan will give rise to
any adverse tax consequences to any person pursuant to Section 409A of the Code.
The Committee shall interpret and apply the Plan to that end, and shall not give
effect to any provision herein in a manner that reasonably could be expected to
give rise to adverse tax consequences under Section 409A. The Committee shall
consider in good faith any assertion by a Participant or other person that any
provision of this Plan, or the manner in which the Plan is operated, could
reasonably be expected to give rise to such adverse tax effects but, in any
case, the Committee shall have final authority to determine whether there is a
reasonable possibility of such adverse tax consequences. Should the Committee
determine that there is a reasonable possibility that the text of this Plan
could give rise to such adverse tax consequences, the Company and the Committee
agree to amend the Plan to obviate the possibility of such consequences.

        10.3.    No Acceleration.    No payment under this Plan shall be
accelerated; provided, however, that a payment may be accelerated in the
discretion of the Committee in accordance with Treas. Reg. § 1.409A-3(j)(4), or
any successor thereto.

        10.4.    No Joint Venture.    This Plan shall not be considered to
create a joint venture between the Company and the Participant or to provide the
Participant any ownership interest in the Company or any right or interest with
respect to the earnings and profits or assets of the Company.

        10.5.    Participation in Other Plans.    Nothing contained in this Plan
shall affect any right that any Participant may otherwise have to participate in
any other retirement plan or arrangement that the Company or a Subsidiary may
now or hereafter have or adopt.

        10.6.    Massachusetts Law.    The laws of The Commonwealth of
Massachusetts shall govern, control and determine all questions arising with
respect to the Plan and the interpretation and validity of its provisions.
Wherever possible, each provision of this Plan shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Plan shall be held unenforceable

8

--------------------------------------------------------------------------------




or invalid, the provision shall be ineffective only to the extent of such
unenforceability or invalidity and the remainder of the provision and the
remaining provisions of this Plan shall in that event continue to be binding and
in full force and effect, unless the Company elects to completely invalidate
this Plan and render this Plan unenforceable.

        10.7.    Number and Gender.    The singular shall include the plural,
and the plural the singular, wherever the context so requires, and the
masculine, the feminine and the neuter shall be mutually inclusive.

        10.8.    Headings.    All paragraph headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions set forth hereunder.

        IN WITNESS WHEREOF, the Company has caused this Plan to be executed
on                        , 2008, by its duly authorized officer.

    IRON MOUNTAIN INCORPORATED
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25

